t c memo united_states tax_court patrick s bero and jennifer m bero petitioners v commissioner of internal revenue respondent docket no 7873-14l filed date joseph falcone for petitioners alissa l vanderkooi robert d heitmeyer and rebecca m clark for respondent memorandum findings_of_fact and opinion gale judge pursuant to sec_6320 and sec_6330 petitioners seek review of the determination of the internal_revenue_service office of appeal sec_1unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar appeals to sustain a notice_of_federal_tax_lien nftl filing and a proposed levy to collect petitioners’ unpaid joint federal_income_tax liabilities for taxable years and the issues for decision are whether the settlement officer so who conducted petitioners’ collection_due_process cdp hearing abused her discretion in sustaining the nftl filing and the proposed levy and whether petitioners underwent a material_change in circumstances between the cdp hearing and trial warranting a remand to appeals for consideration of their changed circumstances findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and its exhibits are incorporated herein by this reference petitioners resided in michigan when they filed their petition respondent issued to each petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice proposing a levy to collect an aggregate of dollar_figure in tax penalties and accrued interest for 2the parties agree that the liability was paid after respondent initiated these collection actions and is not at issue in this case and petitioners timely requested a cdp hearing with respect to the levy notices respondent also issued to petitioners a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice advising them of the filing of a lien to secure the collection of income_tax liabilities in the same amounts as specified in the levy notices excluding penalties and accrued interest for and petitioners timely requested a cdp hearing with respect to the lien notice on date as part of a cdp hearing covering both the lien and levy notices petitioners’ representative sent a letter to the so proposing an installment_agreement under its terms petitioners would pay dollar_figure per month for three years starting in date dollar_figure per month for three years starting in date and dollar_figure per month starting in april until their outstanding tax_liabilities were satisfied in full petitioners claimed they proposed these stepped 3petitioners’ and liabilities arise from a stipulated decision entered in this court sustaining deficiencies and penalties for those years and the liability represents the unpaid tax reported as due on their federal_income_tax return petitioners do not dispute the underlying tax_liabilities 4the nftl also listed an outstanding liability for which has been paid see supra note increases because once they had paid off a loan from a credit_union the credit_union would lend them additional funds to pay off their outstanding tax_liabilities on date petitioners submitted a form 433-a collection information statement for wage earners and self-employed individuals to the so which showed after taking into account their monthly income and expenses they had dollar_figure left over each month to pay towards their outstanding tax_liabilities on the same day petitioners’ representative provided the so with documentation5 supporting their computations the so calculated that petitioners could pay dollar_figure per month towards their outstanding tax_liabilities after adjusting the form 433-a as follows 5submitted documentation supporting petitioners’ unsecured debt included jpmorgan chase bank statements showing monthly payments of dollar_figure on a small_business loan a discover credit card payment history showing monthly payments of approximately dollar_figure and an acs education services student_loan payment history showing monthly payments of dollar_figure expense items food clothing and misc housing and utilities vehicle ownership costs vehicle operating costs health insurance out of pocket health care costs life_insurance current_year taxes income fica secured debts other expenses total living_expenses net difference ability to pay petitioners’ total income of dollar_figure total living_expenses total living_expenses actual monthly taxpayer calculated allowable so calculated difference dollar_figure big_number big_number big_number big_number dollar_figure big_number --- big_number big_number big_number dollar_figure --- --- --- --- --- --- --- big_number big_number in her ability-to-pay calculation the so accounted for the three items of unsecured debt that petitioners substantiated as follows first petitioners’ form 433-a claimed the dollar_figure monthly payment on the jpmorgan chase bank loan as an expense of petitioner patrick s bero’s sole_proprietorship in reaching the income figure for that business the so accepted that calculation second the dollar_figure monthly payment on the discover credit card debt was accounted for in that the so used the maximum amount allowable under the national standards for food clothing and misc the category under which credit card payments are taken into account see internal_revenue_manual irm pt date third petitioners’ form 433-a listed the dollar_figure monthly payment on the student_loan as an other expense in reaching total monthly living_expenses and the so accepted that figure the so did not accept petitioners’ proposed installment_agreement but instead offered two alternatives monthly payments of dollar_figure in accordance with her calculation of their ability to pay or an initial payment of dollar_figure to bring their outstanding liabilities below dollar_figure rendering them eligible for a streamlined installment_agreement requiring payments of only dollar_figure per month petitioners rejected both alternatives and indicated that if their own proposed installment_agreement was not accepted they wished to proceed to tax_court 6a streamlined installment_agreement is designed to reduce taxpayer burdens by eliminating the requirement to submit a form 433-a internal_revenue_manual irm pt date such agreements were previously limited to taxpayers with unpaid balances of assessments excluding accrued penalties and interest not exceeding dollar_figure see id pt date the so proposed the streamlined installment_agreement alternative on date interim guidance in effect at that time had raised the dollar_figure ceiling to dollar_figure i r s mem sbse-05-0313-021 date the dollar_figure ceiling was later reflected in a change to the irm see irm pt date on date the so issued notices of determination rejecting petitioners’ proposed installment_agreement and sustaining the nftl filing and the proposed levy each notice stated that during a date call with petitioners’ representative t he so explained to the representative that his financials show he mr bero can pay more and the agreement he wants will not pay within the collection statute expiration date the notices also showed petitioners’ minimum monthly payment amount as dollar_figure at trial neither party sought to supplement the administrative record and petitioners expressly conceded that the administrative record which the parties had stipulated was accurate and sufficient for purposes of deciding whether the so abused her discretion in rejecting petitioners’ proposed installment_agreement a trial was conducted for the purpose of receiving evidence with respect to petitioners’ claim that a change in their circumstances between the issuance of the notices of determination and trial warranted a remand to appeals for a supplemental determination petitioners offered the testimony of mr bero to the effect that a creditor had agreed shortly before trial to consolidate his outstanding nontax debts in a manner 7a document in the stipulated cdp administrative file suggests the collection_period expiration date for the liability was august and that full payment of that liability under petitioners’ proposed installment_agreement would not occur until october that would permit larger monthly payments ie dollar_figure on the outstanding tax_liabilities for months followed by monthly payments of dollar_figure for another months at which time the creditor would consolidate the remaining tax debt and advance funds for paying the government in full petitioners offered no documentary_evidence of this agreement opinion i statutory framework sec_6301 empowers the secretary to collect the taxes imposed by the internal revenue laws to further that objective congress has provided that the secretary may effect the collection_of_taxes by among other methods liens and levies see generally 411_f3d_621 6th cir sec_6321 imposes a lien in favor of the united_states on all property and rights to property of any person liable for taxes taxpayer after a demand for the payment of the taxes has been made and the taxpayer fails to pay those taxes the lien arises at the time assessment is made and continues until the liability is satisfied or becomes unenforceable by lapse of time sec_6322 the secretary generally must file a lien notice with certain state or local authorities where a taxpayer’s property is situated for the lien to be valid against certain categories of third parties sec_6323 f 118_tc_572 sec_6331 authorizes the secretary to levy upon all property or property rights of a taxpayer if the taxpayer fails to pay the tax within days after notice_and_demand for payment is made when the secretary pursues collection by lien or levy he must notify the affected taxpayer in writing of his right to a cdp hearing with an impartial appeals employee appeals officer see sec_6320 and b relating to liens sec_6330 and b relating to levies at the hearing the taxpayer may raise any relevant issue including challenges to the appropriateness of the collection actions and possible collection alternatives such as an installment_agreement sec_6330 additionally the taxpayer may challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency with respect to or otherwise have an opportunity to dispute it see sec_6330 following the hearing the appeals officer must issue a notice_of_determination concerning the proposed collection action see sec_301 b q a-b3 sec_301_6330-1 q a-e8 i proced admin regs in making the determination the appeals officer is required to take into consideration whether the requirements of applicable law and administrative procedure have been met any relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concerns that the collection action be no more intrusive than necessary sec_6330 pursuant to sec_6320 and sec_6330 we have jurisdiction to review the appeals officer’s determination see 125_tc_301 aff’d 469_f3d_27 1st cir to the extent that the validity of the underlying tax_liability is properly at issue the court will review the determination de novo 114_tc_176 to the extent that the validity of the underlying tax_liability is not properly at issue the court will review the determination for abuse_of_discretion id pincite an abuse_of_discretion occurs when the appeals officer’s determination is without sound basis in fact or law see murphy v commissioner t c pincite citing 125_tc_14 112_tc_19 fowler v commissioner tcmemo_2004_163 in reviewing for abuse_of_discretion the court does not make an independent evaluation of what would be an acceptable collection alternative see 140_tc_173 murphy v commissioner t c pincite lipson v commissioner tcmemo_2012_252 at if an appeals officer follows all statutory and administrative guidelines and provides a reasoned and balanced decision the court will not reweigh the equities thompson v commissioner t c pincite as petitioners do not challenge their underlying tax_liabilities we will review the so’s determinations for abuse_of_discretion ii parties’ arguments respondent argues that the so did not abuse her discretion in sustaining the nftl filing and the proposed levy after rejecting petitioners’ proposed installment_agreement because their monthly ability to pay even by their own calculation was substantially greater than the amount offered in their proposed agreement petitioners counter that the notices of determination did not include a finding that petitioners’ proposed installment_agreement offered less than their ability to pay the so erred in determining that petitioners’ proposed installment_agreement would fail to pay their outstanding tax_liabilities before the limitations_period expired the administrative record is insufficient for the court to review the so’s calculations underlying such a determination and the refinancing of their nontax debts between the cdp hearing and trial constitutes a material_change in circumstances warranting a remand to appeals with respect to petitioners’ changed circumstances argument respondent disagrees arguing that any increased liquidity should not qualify them for remand a ability to pay sec_6159 authorizes the secretary to enter into an installment_agreement allowing the taxpayer to pay a tax_liability over time upon determining that the proposed installment_agreement would facilitate full or partial collection of the liability see thompson v commissioner t c pincite sec_301_6159-1 proced admin regs the court gives due deference to the secretary’s determination because the secretary has the discretion to accept or reject any proposed installment_agreement thompson v commissioner t c pincite sec_301_6159-1 c i proced admin regs petitioners argue that the notices of determination did not make a determination that their proposed installment_agreement offered less than their ability to pay and did not reject the proposed agreement on that ground see 318_us_80 antioco v commissioner tcmemo_2013_35 at we disagree each notice referenced a telephone call the so made to petitioners’ representative in which she advised him that petitioners’ financials showed they could pay more than they were offering each notice also showed that the so calculated petitioners’ minimum monthly payment amount to be dollar_figure we are satisfied that one of the principal reasons the so rejected petitioners’ proposed installment_agreement was its failure to offer monthly payments equal to their ability to pay and that she advised them of that reason this reason fully justified rejection of petitioners’ proposed installment_agreement for such agreements an appeals officer may accept at a minimum a monthly payment equal to the taxpayer’s ability to pay equal to the excess of his monthly income over allowable expenses boulware v commissioner tcmemo_2014_80 at friedman v commissioner tcmemo_2013_44 at irm pt date the so was well within her discretion to reject petitioners’ proposed installment_agreement since their proposed initial monthly payments of dollar_figure for months did not equal or exceed their own calculation of their ability to pay which was dollar_figure per month the irm 8the so made three downward adjustments to petitioners’ allowable expenses increasing their monthly ability to pay to dollar_figure her dollar_figure reduction in the food clothing and misc expense is in conformance with irm pt date which provides that taxpayers are allowed the monthly national standard amount for their family size regardless of actual expenses petitioners’ claimed expense exceeded the then-current national standard amount for a four-person household the so’s reasoning behind the two other adjustments is not clear from the record she likely reduced petitioners’ claimed vehicle ownership costs by dollar_figure because petitioners’ figure exceeded the local standard for see id pt and her elimination of their claimed life_insurance expense of dollar_figure presumably arose from a determination that it was a whole life rather than a term policy see id pt petitioners have not taken issue with these adjustments in any event we need not consider them further as the monthly payment petitioners offered in their proposed installment_agreement fell so short of their own computation of their monthly ability to pay continued provision applicable at the time the so made her determination to reject petitioners’ proposal stated installment agreements must reflect taxpayers’ ability to pay on a monthly basis throughout the duration of agreements irm pt date emphasis added an appeals officer properly exercises his discretion by adhering to irm provisions governing acceptance of collection alternatives see veneziano v commissioner tcmemo_2011_160 etkin v commissioner tcmemo_2005_245 schulman v commissioner tcmemo_2002_129 the so was not required to haggle with petitioners on the monthly payment amount after they rejected both of her alternative payment proposals see boulware v commissioner at the court does not recalculate a taxpayer’s ability to pay nor substitute its judgment for that of the appeals officer o’donnell v commissioner tcmemo_2013_247 however the court can consider whether the appeals officer’s decision to reject an installment_agreement was the result of a failure to properly consider the taxpayer’s financial information in the record see gurule v continued that the so’s adjustments are immaterial her rejection of petitioners’ proposed agreement would be justified even if her adjustments were not taken into account 9this provision was subsequently liberalized to state generally installment agreements should reflect taxpayers’ ability to pay on a monthly basis throughout the duration of agreements irm pt date commissioner tcmemo_2015_61 in a pretrial memorandum and at trial petitioners’ counsel contended that the so had not properly accounted for petitioners’ unsecured debt including their bank and credit card loans in calculating their ability to pay petitioners’ posttrial briefs are silent regarding this argument and we deem it abandoned see rule e and requiring that a party’s brief state the points and arguments on which he relies 138_tc_228 finding that the taxpayer abandoned his claim by failing to raise the issue on brief even if the argument were not abandoned it lacks merit as the so’s ability- to-pay calculation accounted for all three items of unsecured debt that petitioners substantiated the dollar_figure monthly payment on the jpmorgan chase bank loan was claimed as an expense of mr bero’s sole_proprietorship and accepted by the so the dollar_figure monthly payment on the discover credit card debt was effectively accounted for as part of petitioners’ food clothing and misc expensesdollar_figure 10payments on credit card debt are classified in publication how to prepare a collection information statement and irm pt date as an expense that is included under the miscellaneous category within the food clothing and misc amount the food clothing and misc allowable_amount is based on national standards deviation from this amount is allowed when a taxpayer provides documentation substantiating that the expenses are a necessary living expense id pt while petitioners provided a payment history for their discover credit card they did not produce itemized statements proving necessary expenses beyond the standard amount irm pt continued the dollar_figure monthly payment on mr bero’s student_loan was claimed on the form 433-a in reaching total monthly living_expenses and that figure was accepted by the so the so therefore properly accounted for all of petitioners’ unsecured debt that was substantiated in the record in calculating their ability to pay b collection statute expiration we are satisfied that the so made a determination that the initial monthly payments offered in petitioners’ proposed installment_plan did not equal their ability to pay the so advised petitioners of this determination and the determination was reasonable and was not an abuse_of_discretion because the foregoing is sufficient to sustain the rejection of petitioners’ proposed installment_agreement we find it unnecessary to consider whether the so correctly determined that their proposed installment_agreement would not have resulted in the full payment of all liabilities before expiration of the period of limitations on collectiondollar_figure even if petitioners’ contentions were correct it would not change the continued also states that d eviations from the standard amount are not allowed for miscellaneous expenses the so allowed the maximum amount under these standards and therefore petitioners’ credit card debt was accounted for in the ability-to-pay calculation 11although the court must extrapolate somewhat the administrative record continued fact that their offer of dollar_figure per month for the first months fell far short of their ability to pay c material_change in circumstances while the court generally may not consider either issues or arguments that a taxpayer does not raise as part of a cdp hearing or information that the appeals officer did not have at the time of a cdp hearing see 129_tc_107 118_tc_488 a limited exception is made where there has been a material_change in a taxpayer’s circumstances between the time of the cdp hearing and trial that would justify a remand for reconsideration of his ability to pay see gurule v commissioner tcmemo_2015_61 churchill v commissioner tcmemo_2011_182 but see kehoe v commissioner tcmemo_2013_63 continued tends to support the so’s conclusion that the collections limitation period would have expired before full payment of petitioners’ liabilities under their proposed installment_agreement a document in the stipulated cdp administrative file suggests the expiration date for the liability was august and that full payment of that liability under petitioners’ proposed installment_agreement would not occur until october as for petitioners’ contention that the administrative record is insufficient for our review of the so’s calculations underlying such a conclusion petitioners’ counsel waived that argument at trial when he represented to the court that the stipulated administrative record was sufficient for purposes of deciding whether the so had abused her discretion in rejecting their proposed installment_agreement petitioners rely principally on gurule and churchill to support their claim that refinancing their nontax loans into a smaller monthly payment is a material_change in circumstances in gurule the court granted a remand because of a material_change in circumstances the taxpayers’ son’s death after issuance of the notice_of_determination caused them to have to borrow additional_amounts from their sec_401 plan account to pay for funeral_expenses similarly in churchill the court granted a remand for a material_change in circumstances where the taxpayer divorced between the cdp hearing and trial in each case the taxpayers suffered an adverse change_in_circumstances affecting their ability to pay see gurule v commissioner at churchill v commissioner tcmemo_2011_182 slip op pincite by contrast in kehoe the court rejected the taxpayer’s request for remand on the ground of changed circumstances where after issuance of the notice_of_determination he became eligible to make penalty-free withdrawals from his ira thus improving his liquidity the court reasoned that this improvement in financial circumstances would not have affected the commissioner’s decision to proceed with the nftl filing kehoe v commissioner at petitioners claim that the newly arisen opportunity to refinance their nontax debt would increase their liquidity and enable them to make larger monthly payments of dollar_figure-dollar_figure as part of a new installment_agreement however even putting aside their failure to substantiate the claimed refinancing opportunity any such change would not constitute the kind of adverse change_in_circumstances that has been found to justify a remand to appeals under our caselaw consequently we conclude that a remand is not warranted to reflect the foregoing decision will be entered for respondent
